Exhibit 10.6(b)

Revised Specimen

HORACE MANN EDUCATORS CORPORATION

Amended and Restated 2002 Incentive Compensation Plan

Stock Option Agreement

This Stock Option Agreement (the “Agreement”) confirms the grant on XXXXX (the
“Grant Date”) by HORACE MANN EDUCATORS CORPORATION, a Delaware corporation (the
“Company”), to Name (“Employee”) of an incentive stock option (the “Option”) to
purchase shares of Common Stock, par value $.001 per share (the “Shares”), as
follows:

 

  Shares purchasable:    ???      Exercise Price:    $XXXX per Share   

Option vests and becomes exercisable: As to 0% of the Shares on the Grant Date
and thereafter as to 20% of the Shares, cumulatively, on each of the first,
second, third, fourth, and fifth anniversaries of the Grant Date (rounded to the
nearest whole share). In addition, the Option will become immediately vested and
exercisable upon the occurrence of certain events relating to Termination of
Employment, in accordance with Section 4 hereof. If the portion of this Option
and any previously granted incentive stock option which vests in any one year
has an aggregate exercise price in excess of $100,000, that portion of this
Option in excess of that $100,000 aggregate vesting limit will not qualify as an
incentive stock option but will be treated as a vested non-qualified stock
option.

Expiration Date: September 10, 2015 (the “Stated Expiration Date”) or, in the
event Employee’s employment by the Company and its subsidiaries terminates
earlier, the date the Option ceases to be exercisable under Section 4 hereof.

The Option is subject to the terms and conditions of the Amended and Restated
2002 Incentive Compensation Plan (the “Plan”) and this Agreement, including the
Terms and Conditions of Option Grant attached hereto and deemed a part hereof.
The number and kind of shares purchasable, the Exercise Price, and other terms
and conditions are subject to adjustment in accordance with Section 11(c) of the
Plan.

Employee acknowledges and agrees that (i) the Option is nontransferable, except
as provided in Section 6 hereof and Section 11(b) of the Plan, (ii) the Option
is subject to forfeiture in the event of Employee’s termination of employment in
certain circumstances, as specified in Section 4 hereof, and (iii) sales of
Shares will be subject to the Company’s policies regulating trading by
employees.

IN WITNESS WHEREOF, HORACE MANN EDUCATORS CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized.

 

HORACE MANN EDUCATORS CORPORATION By:  

 

  Louis G. Lower, II   President and CEO



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF OPTION GRANT

The following Terms and Conditions apply to the Option granted to Employee by
HORACE MANN EDUCATORS CORPORATION (the “Company”), as specified on the preceding
page. Certain specific terms of the Option, including the number of shares
purchasable, vesting and Expiration Date, and Exercise Price, are set forth on
the preceding page.

1. General. The Option is granted to Employee under the Company’s Amended and
Restated 2002 Incentive Compensation Plan (the “Plan”), which has been
previously delivered to Employee and/or is available upon request to the Human
Resources Financial Services Department. All of the applicable terms, conditions
and other provisions of the Plan are incorporated by reference herein.
Capitalized terms used in this Agreement but not defined herein shall have the
same meanings as in the Plan. If there is any conflict between the provisions of
this document and mandatory provisions of the Plan, the provisions of the Plan
govern. By accepting the grant of the Option, Employee agrees to be bound by all
of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations of the Compensation Committee of the
Company’s Board of Directors (the “Committee”) made from time to time. The
Option is an incentive stock option as defined under Section 422 of the Internal
Revenue Code of 1986, as amended, to the maximum extent possible, and any
portion that does not so qualify is a non-qualified stock option.

2. Right to Exercise Option. Subject to all applicable laws, rules, regulations
and the terms of the Plan and this Agreement, Employee may exercise the Option
only after the time and to the extent the Option has become vested and
exercisable and prior to the Expiration Date of the Option.

3. Method of Exercise. To exercise the Option, Employee must (a) give written
notice to the Vice President, Shared Services: HR Financial Services or designee
of the Company, which notice shall specifically refer to this Agreement, state
the number of Shares as to which the Option is being exercised, the name in
which he or she wishes the Shares to be issued, and be signed by Employee, and
(b) pay in full to the Company the Exercise Price of the Option for the number
of Shares being purchased either (i) in cash (including by check), payable in
United States dollars, (ii), by delivery of Shares already owned by Employee
(which Shares must have been held for at least six months if they were acquired
under a Company plan and are not considered to be “mature” shares for accounting
purposes) having a fair market value, determined as of the date the Option is
exercised, equal to all or the part of the aggregate Exercise Price being paid
in this way, or (iii) in any other manner then permitted by the Committee. Once
Employee gives notice of exercise, such notice may not be revoked. When Employee
exercises the Option, or part thereof, the Company will transfer Shares (or make
a non-certificated credit) to Employee’s brokerage account at a designated
securities brokerage firm or otherwise deliver Shares to Employee. No Employee
or Beneficiary shall have at any time any rights with respect to Shares covered
by this Agreement prior to the valid exercise and full payment for the Shares as
specified herein, and no adjustment shall be made for dividends or other rights
for which the record date is prior to such valid exercise and payment.

4. Termination Provisions. The following provisions will govern the vesting,
exercisability and expiration of the Option in the event of termination of
Employee’s employment, unless the Committee determines to provide more favorable
terms; provided, however, that the vesting,

 

1



--------------------------------------------------------------------------------

exercisability and expiration of the Option provided under Section 9(a)(iii) of
the Plan, relating to certain Terminations following a Change of Control, shall
apply to the extent that the provisions of Section 9(a)(iii) would be more
favorable to Employee, except as limited under Subsection (h) below:

(a) Death. In the event of Employee’s Termination of Employment due to death,
the Option, to the extent then outstanding, will vest and become immediately
exercisable in full, and will remain exercisable, in accordance with
Section 11(b) of the Plan, for two years after such death. (Note: Exercise of
the option more than two years after Termination would not qualify for favorable
incentive stock option tax treatment.)

(b) Disability. In the event of Employee’s Termination of Employment due to
Disability (as defined below), the Option, to the extent then outstanding, will
vest and become immediately exercisable in full, and will remain exercisable
until the Stated Expiration Date. (Note: Certain Disabilities under the Plan may
not qualify as a “disability” under incentive stock option tax rules, so that
exercise of the option more than three months after Termination would not
qualify for favorable incentive stock option tax treatment.)

(c) Retirement. In the event of Employee’s Termination of Employment due to
Retirement (as defined below), the Option, to the extent then outstanding, will
not be forfeited, but will remain outstanding until the Stated Expiration Date.
Any portion of the Option that had not become exercisable as of the date of
Termination of Employment will become exercisable one year after the date of
Termination of Employment (without regard to any intervening vesting date
specified on the cover page of this Agreement). (Note: Exercise of any portion
of the option more than three months after Termination would not qualify for
favorable incentive stock option tax treatment.)

(d) Termination by the Company Without Cause. In the event of Employee’s
Termination of Employment by the Company without Cause, the portion of the
then-outstanding Option not vested and exercisable at the date of termination
will be forfeited, and any portion of the then-outstanding Option that is vested
and exercisable at the date of termination will expire immediately at the date
of Termination of Employment.

(e) Termination by the Company for Cause. In the event of Employee’s Termination
of Employment by the Company for Cause (as defined below), the Option, whether
or not then vested and exercisable, immediately will be forfeited and will
expire.

(f) Termination by the Employee Voluntarily. In the event of Employee’s
voluntary Termination of Employment, the portion of the then-outstanding Option
not vested and exercisable at the date of termination will be forfeited, and any
vested portion of the then-outstanding Option will expire immediately at the
date of Termination of Employment.

(g) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Cause” means (A) the willful and continued failure by Employee to perform
substantially his duties with the Company (other than any such failure resulting
from Employee’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Employee which specifically
identifies the manner in which Employee has not substantially performed his
duties, (B) the willful

 

2



--------------------------------------------------------------------------------

engagement by Employee in conduct which is not authorized by the Board of
Directors of the Company or within the normal course of Employee’s business
decisions and is known by Employee to be materially detrimental to the best
interests of the Company or any of its subsidiaries, or (C) the willful
engagement by Employee in illegal conduct or any act of serious dishonesty which
adversely affects, or, in the reasonable estimation of the Board of Directors of
the Company, could in the future adversely affect, the value, reliability or
performance of Employee to the Company in a material manner. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interests of the Company. The foregoing
notwithstanding, in any case governed by Section 9 of the Plan (following a
Change of Control), the definition set forth in Section 9(c) of the Plan shall
govern.

(ii) “Disability” means a disability entitling the Employee to long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s Termination of Employment.

(iii) “Retirement” means retirement from active employment with the Company or a
subsidiary pursuant to the early or normal retirement provisions of the
Company’s or the subsidiary’s qualified retirement plan.

(iv) “Termination of Employment” means the earliest time at which Employee is
not employed by the Company or a subsidiary of the Company and is not serving as
a non-employee director of the Company or a subsidiary of the Company.

(h) Limitation on Acceleration of Certain Options Upon Termination Following a
Change of Control. If Employee is involuntarily terminated within a year of a
Change in Control and if the acquiring company assumes the Options, to the
extent outstanding, the Option will vest and become immediately exercisable in
full until the Stated Expiration Date. (Note: Exercise of any portion of the
option more than three months after Termination would not qualify for favorable
incentive stock option tax treatment.)

If Employee terminates or is terminated for any other reason, the Option,
whether or not then vested and exercisable, immediately will be forfeited and
will expire, although the Committee reserves the right to alter such treatment.
If the acquiring company does not assume the Options, then upon the Change in
Control (whether Employee is terminated or not), to the extent outstanding, the
Option will vest and become immediately exercisable in full until the Stated
Expiration Date.

In the event of a Termination of Employment of Employee following a Change of
Control, if Section 9(a)(iii) of the Plan or any other provision (an
“Enhancement Provision”) would apply so as to accelerate vesting of the Option
or otherwise enhance the rights of Employee with respect to the exercise or
expiration of the Option, and if Employee will be subject to a golden parachute
excise tax under Section 4999 of the Internal Revenue Code (regardless of any
rights to a gross-up payment from the Company or any other party), and if the
amount of “parachute payments” resulting from the Enhancement Provision exceeds
the intrinsic value of the Option (i.e., the “spread”) at the date parachute
payments would be measured for

 

3



--------------------------------------------------------------------------------

purposes of Section 4999, then the Enhancement Provision shall not apply to the
Option except to the extent (if any) possible without Employee becoming subject
to the golden parachute excise tax under Section 4999.

5. Employee Representations and Warranties Upon Exercise. As a condition to the
exercise of the Option, the Company may require Employee to make any
representation or warranty to the Company as may be required under any
applicable law or regulation.

6. Nontransferability. Employee may not transfer the Option or any rights there
under to any third party other than by will or the laws of descent and
distribution, and, during Employee’s lifetime, only Employee or his or her duly
appointed guardian or legal representative may exercise the Option, except for
transfers to a Beneficiary in the event of death or as otherwise permitted and
subject to the conditions under Section 11(b) of the Plan (note: these
exceptions do not apply to portions of the Option that are incentive stock
options).

7. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Option, and supersedes any prior agreements or documents with respect to the
Option. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Option shall be valid unless
expressed in a written instrument executed by Employee.

(b) No Promise of Employment. The Option and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation.

(c) Governing Law. The validity, construction, and effect of this agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and applicable federal law.

(d) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Shared Services: HR Financial Services, and any notice to the
Employee shall be addressed to the Employee at Employee’s address as then
appearing in the records of the Company.

 

4